Title: Joseph C. et al., Commissioners of Nelson County Cabell: Contract to build a jail, 29 July 1823, 29 July 1823
From: Cabell, Joseph Carrington
To: 

Memorandum of a contract made and entered into this 29th day of July 1823 between Robert Rives. Joseph C. Cabell and Thomas Napier Junr Commissioners appointed by the Court of Nelson County on monday the 28th July 1823 to make a contract for the building of a new Jail, of the one part: and William B. Phillips of the other part.It is agreed between the aforesaid parties that the said Phillips shall build a jail for the said county, according to the plan furnished by Mr Jefferson, which said plan is filed among the records of the county. in their clerk’s office: two of the rooms are to be floored with sheet iron in the manner proposed by Mr Jefferson: two other rooms & the passage are to be paved with bricks and the remaining two rooms are to be laid with thick plank on sleepers too close for the human body to pass between them.The two rooms covered with sheet iron & the solitary cell are to be fortified on their exterior sides  by bars of iron closely worked into the walls in horizontal order, so as effectually to guard against the escape of prisoners. No additional charge for putting in these bars of iron is to be made by the said undertaker. The fair price of the iron & the fair price of the blacksmith’s work which may be necessary about this iron, used for the purpose aforesaid, is to be at the charge of the county, and to be added hereafter to the sum now stipulated to be paid to the said Phillips for building the said Jail.The privies are to be executed with large & solid blocks of hewn stone, worked into the contiguous walls & floors, with a covering of plank at top, & perforated by sewers into arched spaces opening outwards below according to Mr Jefferson’s plan. The privies then constructed are to be made secure against the escapes of prisoners thro’ them and on this condition the exterior grated doors with Locks & keys to the arches proposed in the plan of Mr Jefferson are to be dispensed with.The windows are to be of twelve lights, unless the said commissioners should hereafter require them to be larger, in which case they are to be enlarged without any additional charge to the said county. The windows are to be so constructed, as that the upper sash may slide downwards as well as the lower upwards. There shall be a single, substantial Iron Lattice to each window.Circular openings grated with Iron, are to be made in the passage walls, in the range of the windows of the four front rooms, so as to admit of ventilation across the House.The doors to the said jail rooms and to the said solitary cell are to be of wood faced with  sheet iron. The outer door is to be double, one of wood, & one of latticed iron.The tin covering of the roof & the doors, door frames & window frames are to be painted.The jail is to be erected on the site indicated on the north side of the public square of the said county, by the commissioners for drafting a plan for the new Jail, except that it is to be advanced six feet further into the square than was then contemplated by the said Commissioners.The foregoing commissioners parties to this contract are at liberty to make any alterations in the plan of the said jail, it being understood that an equitable allowance for the effect of such alterations in the expense of the building is to be made by either party in whose favor they may operate.Every thing is to be found by the said Phillips and the jail is to be compleated out & out in a work man like manner for the consideration hereinafter mentioned viz: The court of Nelson County is to pay to the said undertaker the sum of two thousand six hundred & eighty one dollars, & whatever may be the fair price of the iron & blacksmith’s work necessary for securing effectually two criminal apartments, to wit, the bar iron & blacksmith’s work mentioned heretofore. of this sum one thousand dollars is to be paid on the 1st day of Novr 1823; one thousand dollars on the first day of Novr 1824; & the balance on the 1st day of Novr 1825.The said Phillips shall commence & finish the said jail as soon as practicable, it being understood & agreed between the aforesaid parties, that the timber for the wood work is  not to be cut till the sap is down in the trees, & no brick work is to be done after the season commences which is admitted by the Procter of the University of Va to be too cold for brick work, & that the said jail is to be delivered entirely finished by the 1st day of July 1824 at latest.For the faithful execution of the foregoing contract the said Phillips shall execute to the foregoing commissioners parties to this contract, a bond with good security in the penalty of three thousand dollars, which security shall be approved of by two of the said Commissioners, and until this is performed by the said Phillips no part of this contract to be obligatory on either of the said parties. The said bond & security to be given on or before the first day of next August Court for Nelson County.In witness whereof the aforesaid Robert Rives, Joseph C. Cabell, & Thomas Massie Junr Commissioners appointed as aforesaid & the said Wm B. Phillips have hereunto set their hands & seals the day & year aforesaid.Thomas Massie Junr {seal}Joseph C. Cabell {seal}Ro. Rives {seal}Wm B. Phillips {seal}